Eddie Lewis, the defendant below, has appealed from a judgment finding him guilty of murder in the first degree. He assigns as error the sufficiency of the evidence to establish the element of a premediated design to kill, without which there can be no lawful conviction of murder in the first degree.
At the trial the state adduced independent proof of the corpus delicti which, together with a confession made by the defendant to the arresting officers, was sufficient to establish guilt of the crime charged if the jury saw fit to believe the evidence. When the defendant took the stand in his own behalf he not only admitted having made the confession alluded to in the state's case, but also gave testimony which corroborated the material facts relied upon by the state to establish the crime.
The evidence is that the killing was done with an axe. The criminal act was motivated by the fact that the defendant had been supplanted in the affections of his mistress by the deceased who had moved in and taken command of the situation with marriage as the object. Angered by this turn of events the hapless defendant sought out the deceased and knocked him in the head as he lay asleep in the house of the faithless paramour.
Other questions raised on the appeal have been duly considered and are found to be without merit.
The judgment should be affirmed and it is so ordered.
CHAPMAN, C. J., TERRELL, BROWN, BUFORD and ADAMS, JJ. and BARNS, Circuit Judge, concur. *Page 78